DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20, filed on 02/28/2020, are currently pending and are under examination. 
Specification
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for predicting an onset of atrial fibrillation in the patient. 
The limitation of a method for predicting an onset of atrial fibrillation in the patient, as drafted in claims 1-14, is a process that, under its broadest reasonable interpretation, covers performance of the 
The limitation of a system and media for predicting an onset of atrial fibrillation in the patient, as drafted in claims 15-17 and 18-20, respectively, under its broadest reasonable interpretation, covers performance of the limitation in the mind, as explained above with reference to method claims 1-14. 
This judicial exception is not integrated into a practical application because the claims only recite generic computer elements to measure electrical activity of the heart. The computer elements and heart monitoring device are recited at a high level of generality such that they amount to no more than mere instructions to perform the exception using generic computer components. It is well known to use a heart monitoring device to measure the electrical activity of the heart, as shown in the prior art rejections in the current office action below. Furthermore, the system provides no means for providing results of the atrial fibrillation prediction to a user. See MPEP 2106.05(b) and (f). The additional element of the heart monitoring device is simply a generic data-gathering device. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (US Patent Application Publication 2005/0027331 – APPLICANT CITED ON IDS), and further in view of Chesnokov et al. (CHESNOKOV, Y. V. et al., Distant Prediction of Paroxysmal Atrial Fibrillation Using HRV Data Analysis, Comput. Dardiol. 2007, vol. 34, pp. 455-458, 2007. – APPLICANT CITED ON IDS), hereinafter Chesnokov.
Regarding claim 1, Bardy discloses a method comprising: 
at one or more computing devices comprising one or more hardware processors and memory storing one or more computer programs executed by the one or more hardware processors to perform the method (e.g. Par. [0043]); 
establishing a baseline for the patient based upon the one or more pre-AF ECG epochs and the one or more distant-AF ECG epochs (e.g. Par. [0042]: “The patient care records 23 in the database 17 are organized into two identified sets of device measures: an optional reference baseline 26 recorded during an initial observation period and monitoring sets 27 recorded subsequently thereafter.”); 
monitoring current electrical activity of the patient's heart using an electrical activity heart monitoring device (e.g. Par. [0040]); and 
comparing the current electrical activity of the patient's heart to the baseline established for the patient to predict an onset of AF in the patient (e.g. Par. [0051] – [0052]: comparison module compares recorded and derived measures retrieved from the baseline and monitoring sets).
However, Bardy does not disclose identifying one or more AF (atrial fibrillation) rhythms in historical ECG data of a patient; and distinguishing between one or more distant-AF (atrial fibrillation) ECG epochs in the historical ECG data and one or more pre-AF ECG epochs in the historical data, wherein the distant-AF ECG epochs are located far away from the one or more AF rhythms in the historical ECG data and wherein the pre-AF ECG epochs are located just prior to the onset of the one or more AF rhythms in the historical ECG data. 
Chesnokov is directed towards determining how far in advance paroxysmal atrial fibrillation can be predicted. Chesnokov teaches it is known to identify one or more AF rhythms in historical ECG data of a patient, and to distinguish between one or more distant-AF ECG epochs in the historical ECG data and one or more pre-AF ECG epochs in the historical data, wherein the distant-AF ECG epochs are located far away from the one or more AF rhythms in the historical ECG data and wherein the pre-AF ECG epochs are located just prior to the onset of the one or more AF rhythms in the historical ECG data (e.g. Page 455, Section 2. Methods: the database used was annotated and consisted of ECG segments immediately before onset of AF and distant from it). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy to include identifying one or more AF rhythms in historical ECG data of a patient, and distinguishing between one or more distant-AF ECG epochs in the historical ECG data and one or more pre-AF ECG epochs in the historical data, wherein the distant-AF ECG epochs are located far away from the one or more AF rhythms in the historical ECG data and wherein the pre-AF ECG epochs are located just prior to the onset of the one or more AF rhythms in the historical ECG data as taught by Chesnokov in order to provide the predictable results of improved prediction, diagnosis, and analysis of atrial fibrillation.
Claim 1 is obvious over Bardy and Chesnokov as indicated above. Regarding claim 11, Chesnokov teaches the pre-AF ECG segments are immediately before the onset of AF (e.g. Page 455, Section 2. Methods: the database used was annotated and consisted of ECG segments immediately before onset of AF and distant from it). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Bardy in view of Chesnokov with the pre-AF ECG epochs being located less than about 3 minutes prior to one or more AF rhythms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. 
Claim 1 is obvious over Bardy and Chesnokov as indicated above. Regarding claim 13, Chesnokov teaches the distant-AF and pre-AF ECG epochs comprising a duration of 30 minutes (e.g. Page 455, Section 2. Methods: the database consisted of 30 minute ECG segments). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Bardy in view of Chesnokov with the distant-AF and pre-AF ECG epochs comprising a duration of about two minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
Claim 1 is obvious over Bardy and Chesnokov as indicated above. Regarding claim 14, Bardy further teaches wherein monitoring current electrical activity of the patient's heart is performed by an embedded vectorcardiogram device (e.g. Par. [0040]: electrical activity can be measured by an embedded cardiogram device).
Regarding claims 15 and 18, Bardy teaches a system comprising analog processing circuitry and associated memory and one or more tangible non-transitory computer-readable media having computer- executable instructions for performing a method of running a software program on a computing device, the computing device operating under an operating system, the method including issuing instructions from the software program comprising (e.g. Par. [0043]): 
establishing a baseline for the patient based upon the one or more pre-AF ECG epochs and the one or more distant-AF ECG epochs (e.g. Par. [0042]: “The patient care records 23 in the database 17 are organized into two identified sets of device measures: an optional reference baseline 26 recorded during an initial observation period and monitoring sets 27 recorded subsequently thereafter.”); 
monitoring current electrical activity of the patient's heart using an electrical activity heart monitoring device (e.g. Par. [0040]); and 
comparing the current electrical activity of the patient's heart to the baseline established for the patient to predict an onset of AF in the patient (e.g. Par. [0051] – [0052]: comparison module compares recorded and derived measures retrieved from the baseline and monitoring sets).
However, Bardy does not disclose identifying one or more AF (atrial fibrillation) rhythms in historical ECG data of a patient; and distinguishing between one or more distant-AF (atrial fibrillation) ECG epochs in the historical ECG data and one or more pre-AF ECG epochs in the historical data, wherein the distant-AF ECG epochs are located far away from the one or more AF rhythms in the historical ECG data and wherein the pre-AF ECG epochs are located just prior to the onset of the one or more AF rhythms in the historical ECG data. 
Chesnokov is directed towards determining how far in advance paroxysmal atrial fibrillation can be predicted. Chesnokov teaches it is known to identify one or more AF rhythms in historical ECG data of a patient, and to distinguish between one or more distant-AF ECG epochs in the historical ECG data and one or more pre-AF ECG epochs in the historical data, wherein the distant-AF ECG epochs are located far away from the one or more AF rhythms in the historical ECG data and wherein the pre-AF ECG epochs are located just prior to the onset of the one or more AF rhythms in the historical ECG data (e.g. Page 455, Section 2. Methods: the database used was annotated and consisted of ECG segments immediately before onset of AF and distant from it). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy to include identifying one or more AF rhythms in historical ECG data of a patient, and distinguishing between one or more distant-AF ECG epochs in the historical ECG data and one or more pre-AF ECG epochs in the historical data, wherein the distant-AF ECG epochs are located far away from the one or more AF rhythms in the historical ECG data and wherein the pre-AF ECG epochs are located just prior to the onset of the one or more AF rhythms in the historical ECG data as taught by Chesnokov in order to provide the predictable results of improved prediction, diagnosis, and analysis of atrial fibrillation.
Claims 2, 3, 12, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (US Patent Application Publication 2005/0027331 – APPLICANT CITED ON IDS) and further in view of Chesnokov et al. (CHESNOKOV, Y. V. et al., Distant Prediction of Paroxysmal Atrial Fibrillation Using HRV Data Analysis, Comput. Dardiol. 2007, vol. 34, pp. 455-458, 2007. – APPLICANT CITED ON IDS), hereinafter Chesnokov, as applied to claims 1, 15, and 18 above, and further in view of de Chazal et al. (DE CHAZAL, P. et al.. Automated Assessment of Atrial Fibrillation, Comput. Cardiol. 2001, vol. 28, pp. 117-120,2001. – APPLICANT CITED ON IDS), hereinafter de Chazal. 
Claims 1, 15, and 18 are obvious over Bardy and Chesnokov as indicated above. Regarding claims 2, 16, and 19, Bardy in view of Chesnokov does not teach the limitation wherein distinguishing between one or more distant-AF (atrial fibrillation) ECG epochs in the historical ECG data and one or more pre- AF ECG epochs in the historical data, further comprises, identifying a plurality of distinguishing features in the historical ECG data. de Chazal is directed towards automated assessment of ECG data for predicting the onset of paroxysmal atrial fibrillation. de Chazal teaches it is known to identify a plurality of distinguishing features in the historical ECG data (e.g. Section 2.2: Feature extraction: multiple features were used to classify the data and identify ECG immediately prior to AF). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov with identifying a plurality of distinguishing features in the historical ECG data as taught by de Chazal in order to provide the predictable results of identifying ECGs that are immediately prior to the onset of AF. 
Claims 1, 15, and 18 are obvious over Bardy and Chesnokov as indicated above. Regarding claims 3, 17, and 20, Bardy in view of Chesnokov does not teach the limitation wherein identifying a plurality of distinguishing features in the historical ECG data further comprises, identifying variations in the patient's heart rate from the historical ECG data. Chesnokov is directed towards determining how far in advance paroxysmal atrial fibrillation can be predicted. Chesnokov teaches it is known to identify variations in the patient's heart rate from the historical ECG data (e.g. Abstract: heart rate variability data is used). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov and further in view of de Chazal to include identifying variations in the patient's heart rate from the historical ECG data as taught by Chesnokov in order to provide the predictable results of improved identification of AF in order to avert future AF onset (e.g. Abstract).  
Claim 1 is obvious over Bardy and Chesnokov as indicated above. Regarding claim 12, Bardy in view of Chesnokov does not teach the limitation wherein each of the distant-AF ECG epochs are located at least about 10 minutes prior to the one or more AF rhythms in the historical ECG data. de Chazal is directed towards automated assessment of ECG data for predicting the onset of paroxysmal atrial fibrillation. de Chazal teaches it is known for the distant-AF ECG epochs to be located at least 10 minutes prior to the one or more AF rhythms in the historical ECG data (e.g. Section 1. Introduction, right side column, lines 11-13: there is no atrial fibrillation within 45 minutes). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov to include the distant-AF ECG epochs to be located at least 10 minutes prior to the one or more AF rhythms in the historical ECG data as taught by de Chazal in order to provide the predictable results of improved detection of atrial fibrillation in the dataset. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (US Patent Application Publication 2005/0027331 – APPLICANT CITED ON IDS), further in view of Chesnokov et al. (CHESNOKOV, Y. V. et al., Distant Prediction of Paroxysmal Atrial Fibrillation Using HRV Data Analysis, Comput. Dardiol. 2007, vol. 34, pp. 455-458, 2007. – APPLICANT CITED ON IDS), hereinafter Chesnokov, and further in view of de Chazal et al. (DE CHAZAL, P. et al.. Automated Assessment of Atrial Fibrillation, Comput. Cardiol. 2001, vol. 28, pp. 117-120,2001. – APPLICANT CITED ON IDS), hereinafter de Chazal, as applied to claim 2 above, further in view of Maier et al. (MAIER, C. et al., Screening and prediction of paroxysmal atrial fibrillation by analysis of heart rate variability Parameters, Comput. Cardiol. 2001, vol. 28, pp. 129-132, 2001. – APPLICANT CITED ON IDS), hereinafter Maier, and further in view of Petrutiu et al. (PETRUTIU, S. et al., Abrupt changes in fibrillatory wave characteristics at the termination of paroxysmal atrial fibrillation in humans. Europace (2007) 9,466-470. – APPLICANT CITED ON IDS), hereinafter Petrutiu. 
Claim 2 is obvious over Bardy, Chesnokov, and de Chazal as indicated above. Regarding claim 4, Bardy further teaches for each of the one or more normalized distant-AF and pre-AF RR-interval time series, identifying distinguishing features in the one or more distant-AF and pre-AF RR-interval time series comprising, a maximum, a minimum, and a mean (e.g. Par. [0062]). However, Bardy does not teach the limitation of identifying the one or more distant-AF and pre-AF ECG epochs in the historical ECG data; utilizing heart beat annotations in the one or more distant-AF and pre-AF epochs to extract one or more distant-AF and pre-AF RR-interval time series from the one or more distant-AF and pre-AF ECG epochs and subtracting a cubic spline interpolated trend line from the distant-AF and pre-AF RR-interval time series to center the RR-interval time series about zero to generate a normalized distant-AF RR-interval time series; and for each of the one or more normalized distant-AF and pre-AF RR-interval time series, identifying distinguishing features in the one or more distant-AF and pre-AF RR-interval time series comprising, a number of outliers and a median. 
Chesnokov is directed towards determining how far in advance paroxysmal atrial fibrillation can be predicted. Chesnokov teaches it is known to identify the one or more distant-AF and pre-AF ECG epochs in the historical ECG data (e.g. Page 455, Section 2. Methods: the database used was annotated and consisted of ECG segments immediately before onset of AF and distant from it). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov, and further in view of de Chazal to include identifying the one or more distant-AF and pre-AF ECG epochs in the historical ECG data as taught by Chesnokov in order to provide the predictable results of distinguishing between data that is near to AF and far from AF. 
Further, de Chazal is directed towards automated assessment of ECG data for predicting the onset of paroxysmal atrial fibrillation. de Chazal teaches it is known for a distinguishing feature in the distant-AF and pre-AF RR-interval time series to comprise a number of outliers (e.g. Section 2.1: Data preprocessing: outliers are identified and removed to reduce baseline wander). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov, and further in view of de Chazal to include a distinguishing feature in the distant-AF and pre-AF RR-interval time series to comprise a number of outliers as taught by de Chazal in order to provide the predictable results of removing baseline wander from the data. 
Further, Maier is directed towards detection and prediction of paroxysmal atrial fibrillation. Maier teaches it is known to utilize heart beat annotations in the one or more distant-AF and pre-AF epochs to extract one or more distant-AF and pre-AF RR-interval time series from the one or more distant-AF and pre-AF ECG epochs and subtracting a cubic spline interpolated trend line from the distant-AF and pre-AF RR-interval time series to center the RR-interval time series about zero to generate a normalized distant-AF RR-interval time series (e.g. Page 129, Section 2. Materials and methods, Paragraph 4: cubic spline interpolation is used to reduce noise). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov, and further in view of de Chazal to include utilizing heart beat annotations in the one or more distant-AF and pre-AF epochs to extract one or more distant-AF and pre-AF RR-interval time series from the one or more distant-AF and pre-AF ECG epochs and subtracting a cubic spline interpolated trend line from the distant-AF and pre-AF RR-interval time series to center the RR-interval time series about zero to generate a normalized distant-AF RR-interval time series as taught by Maier in order to provide the predictable results of reducing noise in the data and generating a normalized dataset for identification of atrial fibrillation. 
Further, Petrutiu is directed towards understanding the spontaneous termination of atrial fibrillation. Petrutiu teaches it is known for a distinguishing feature in the distant-AF and pre-AF RR-interval time series to comprise a median (e.g. Page 467, Signal processing and data analysis section, first paragraph: the median beat was computed in order to detect abnormal beats). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov, further in view of de Chazal, and further in view of Maier to include a distinguishing feature in the distant-AF and pre-AF RR-interval time series to comprise a median as taught by Petrutiu in order to provide the predictable results of improved detection of abnormal beats. 
Claim 2 is obvious over Bardy, Chesnokov, and de Chazal as indicated above. Regarding claim 5, Bardy does not teach the limitation wherein identifying a plurality of distinguishing features further comprises:
utilizing heart beat annotations in the one or more distant-AF and pre-AF epochs to extract one or more distant-AF and pre-AF RR-interval time series from the one or more distant-AF and pre-AF ECG epochs;
extracting one or more outliers from the one or more distant-AF RR-interval time series and extracting one or more outliers from the one or more pre-AF RR- interval time series; and
for each of the one or more distant-AF and pre-AF RR-interval time series, identifying distinguishing features of the one or more distant-AF and pre-AF RR-interval time series without the one or more outliers comprising, a median and a root mean square value. 
Chesnokov is directed towards determining how far in advance paroxysmal atrial fibrillation can be predicted. Chesnokov teaches it is known to utilize heart beat annotations in the one or more distant-AF and pre-AF epochs to extract one or more distant-AF and pre-AF RR-interval time series from the one or more distant-AF and pre-AF ECG epochs (e.g. Page 455, Section 2. Methods: database was divided into 30 minute segments). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov, and further in view of de Chazal to include utilizing heart beat annotations in the one or more distant-AF and pre-AF epochs to extract one or more distant-AF and pre-AF RR-interval time series from the one or more distant-AF and pre-AF ECG epochs as taught by Chesnokov in order to provide the predictable results of extracting the data needed for the prediction of atrial fibrillation. 
Further, de Chazal is directed towards automated assessment of ECG data for predicting the onset of paroxysmal atrial fibrillation. de Chazal teaches it is known to extract one or more outliers from the one or more distant-AF RR-interval time series and extracting one or more outliers from the one or more pre-AF RR- interval time series (e.g. Section 2.1: Data preprocessing: outliers are identified and removed to reduce baseline wander). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov, and further in view of de Chazal to include extracting one or more outliers from the one or more distant-AF RR-interval time series and extracting one or more outliers from the one or more pre-AF RR- interval time series as taught by de Chazal in order to provide the predictable results of removing baseline wander from the data.
Further, Maier is directed towards detection and prediction of paroxysmal atrial fibrillation. Maier teaches it is known for a distinguishing feature in the distant-AF and pre-AF RR-interval time series to comprise a root mean square (e.g. Page 130, left column, paragraph starting with “A part of the features used in this study…”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov, and further in view of de Chazal to include a distinguishing feature in the distant-AF and pre-AF RR-interval time series to comprise a root mean square as taught by Maier in order to provide the predictable results of quantifying the magnitude of heart rate variability in order to detect and predict atrial fibrillation. 
Further, Petrutiu is directed towards understanding the spontaneous termination of atrial fibrillation. Petrutiu teaches it is known for a distinguishing feature in the distant-AF and pre-AF RR-interval time series to comprise a median (e.g. Page 467, Signal processing and data analysis section, first paragraph: the median beat was computed in order to detect abnormal beats). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov, further in view of de Chazal, and further in view of Maier to include a distinguishing feature in the distant-AF and pre-AF RR-interval time series to comprise a median as taught by Petrutiu in order to provide the predictable results of improved detection of abnormal beats.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bardy (US Patent Application Publication 2005/0027331 – APPLICANT CITED ON IDS), further in view of Chesnokov et al. (CHESNOKOV, Y. V. et al., Distant Prediction of Paroxysmal Atrial Fibrillation Using HRV Data Analysis, Comput. Dardiol. 2007, vol. 34, pp. 455-458, 2007. – APPLICANT CITED ON IDS), hereinafter Chesnokov, and further in view of de Chazal et al. (DE CHAZAL, P. et al.. Automated Assessment of Atrial Fibrillation, Comput. Cardiol. 2001, vol. 28, pp. 117-120,2001. – APPLICANT CITED ON IDS), hereinafter de Chazal, as applied to claim 2 above, further in view of Padmavathi et al. (PADMAVATHI, K. et al., Classification of ECG signal during Atrial Fibrillation using Autoregressive modeling, Intemational Conference on Information and Communication Technologies (ICICT2014), Procedia Computer Science 16(2015)53-59. – APPLICANT CITED ON IDS), hereinafter Padmavathi. 
Claim 2 is obvious over Bardy, Chesnokov, and de Chazal as indicated above. Regarding claim 6, Bardy does not teach the limitation wherein identifying a plurality of distinguishing features further comprises: utilizing heart beat annotations in the one or more distant-AF and pre-AF epochs to extract one or more distant-AF and pre-AF RR-interval time series from the one or more distant-AF and pre-AF ECG epochs and for each of the one or more distant-AF and pre-AF RR-interval time series, identifying distinguishing features comprising autoregressive coefficients that capture a variation within the distant-AF and pre-AF RR-interval time series. 
Chesnokov is directed towards determining how far in advance paroxysmal atrial fibrillation can be predicted. Chesnokov teaches it is known to utilize heart beat annotations in the one or more distant-AF and pre-AF epochs to extract one or more distant-AF and pre-AF RR-interval time series from the one or more distant-AF and pre-AF ECG epochs (e.g. Page 455, Section 2. Methods: database was divided into 30 minute segments). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov, and further in view of de Chazal to include utilizing heart beat annotations in the one or more distant-AF and pre-AF epochs to extract one or more distant-AF and pre-AF RR-interval time series from the one or more distant-AF and pre-AF ECG epochs as taught by Chesnokov in order to provide the predictable results of extracting the data needed for the prediction of atrial fibrillation. 
Further, Padmavathi is directed towards using auto regressive coefficients to characterize the features of atrial fibrillation. Padmavathi teaches it is known for a distinguishing feature to comprise autoregressive coefficients that capture a variation within the distant-AF and pre-AF RR-interval time series (e.g. Abstract: autoregressive coefficients characterize the features of atrial fibrillation; Section 1. Introduction: a feature of atrial fibrillation is heart rate irregularity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov, and further in view of de Chazal to include a distinguishing feature to comprise autoregressive coefficients that capture a variation within the distant-AF and pre-AF RR-interval time series as taught by Padmavathi in order to provide the predictable results of characterizing and identifying atrial fibrillation. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (US Patent Application Publication 2005/0027331 – APPLICANT CITED ON IDS), further in view of Chesnokov et al. (CHESNOKOV, Y. V. et al., Distant Prediction of Paroxysmal Atrial Fibrillation Using HRV Data Analysis, Comput. Dardiol. 2007, vol. 34, pp. 455-458, 2007. – APPLICANT CITED ON IDS), hereinafter Chesnokov, and further in view of de Chazal et al. (DE CHAZAL, P. et al.. Automated Assessment of Atrial Fibrillation, Comput. Cardiol. 2001, vol. 28, pp. 117-120,2001. – APPLICANT CITED ON IDS), hereinafter de Chazal, as applied to claim 2 above, further in view of Thong et al. (THONG, T. et al., Prediction of Paroxysmal Atrial Fibrillation by Analysis of Atrial Premature Complexes, IEEE TRANSACTIONS ON BIOMEDICAL ENGINEERING, VOL. 51, NO. 4, APRIL 2004, pp. 561-569. – APPLICANT CITED ON IDS), hereinafter Thong. 
Claim 2 is obvious over Bardy, Chesnokov, and de Chazal as indicated above. Regarding claim 7, Bardy does not teach the limitation wherein identifying a plurality of distinguishing features further comprises: identifying one or more abnormal heart beats or abnormal heart rhythm changes in the historical ECG data; and identifying distinguishing features comprising a number of abnormal heart beats or abnormal heart rhythm changes. Thong is directed to predicting the onset of paroxysmal atrial fibrillation. Thong teaches it is known to identify one or more abnormal heart beats or abnormal heart rhythm changes in the historical ECG data and to identify distinguishing features comprising a number of abnormal heart beats or abnormal heart rhythm changes (e.g. Abstract; Page 562, Section III. Methods, left column: premature atrial complexes are identified). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov, and further in view of de Chazal to include identifying one or more abnormal heart beats or abnormal heart rhythm changes in the historical ECG data and identifying distinguishing features comprising a number of abnormal heart beats or abnormal heart rhythm changes as taught by Thong in order to provide the predictable results of improved detection of atrial fibrillation. 
Claim 2 is obvious over Bardy, Chesnokov, and de Chazal as indicated above. Regarding claim 8, Bardy does not teach the limitation wherein the abnormal heart beats are selected from premature atrial contractions and premature ventricular contractions. Thong is directed to predicting the onset of paroxysmal atrial fibrillation. Thong teaches it is known for the abnormal heart beats to be premature atrial contractions (e.g. Abstract; Page 562, Section III. Methods, left column: premature atrial complexes are identified). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov, and further in view of de Chazal to include the abnormal heart beats to be premature atrial contractions as taught by Thong in order to provide the predictable results of identifying abnormal heart beats to improve atrial fibrillation prediction. 
Claim 2 is obvious over Bardy, Chesnokov, and de Chazal as indicated above. Regarding claim 9, Bardy does not teach the limitation wherein the abnormal heart rhythm changes are selected from sinus bradycardia, ventricular tachycardia, atrial bigeminy, supraventricular tachycardia and ventricular bigeminy. Thong is directed to predicting the onset of paroxysmal atrial fibrillation. Thong teaches it is known for the abnormal heart rhythm changes to be atrial bigeminy (e.g. Abstract; Page 564, left column, paragraph starting with “The PAC test was applied…”: atrial bigeminies were identified; Fig. 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardy in view of Chesnokov, and further in view of de Chazal to include the abnormal heart rhythm changes to be atrial bigeminy as taught by Thong in order to provide the predictable results of identifying abnormal heart beats to improve atrial fibrillation prediction.
While there are no prior art rejections for claim 10, it is not indicated as allowable due to the rejection under 35 U.S.C. 101 as explained above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792